                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


    UNITED STATES OF AMERICA,                       )
                                                    )
           Plaintiff,                               )
                                                    )
    v.                                              )   No. 3:13-cr-00065-1
                                                    )
    JOSHUA LEE ALAN EICHEL,                         )
                                                    )
           Defendant.                               )


                            MEMORANDUM OPINION AND ORDER

          Before the Court is Joshua Lee Alan Eichel’s pro se Motion for Reduction of Sentence

under 18 U.S.C. § 3582(c)(2) and Amendment 782 (Doc. No. 387), to which the Government has

responded (Doc. No. 391) and Eichel has replied (Doc. No. 416). For the following reasons,

Eichel’s motion is denied.

          In December 2013, Eichel pled guilty before former District Judge Kevin Sharp to

conspiracy to distribute and to possess with intent to distribute 1000 kilograms of marijuana, in

violation of 21 U.S.C. § 846. (Doc. Nos. 88, 353.) Pursuant to a plea agreement under Federal Rule

of Criminal Procedure 11(c)(1)(C), Eichel was sentenced to 135 months of imprisonment followed

by five years of supervised release. (Doc. Nos. 155, 352.) He did not appeal. 1 After imposition of

Eichel’s sentence, the United States Sentencing Commission issued Amendment 782 to the

Sentencing Guidelines, which reduced by two levels the offense levels assigned to the drug

quantities outlined in section 2D1.1. U.S.S.G. App. C, amend. 782. Amendment 788 subsequently

identified Amendment 782 as retroactively applicable. U.S.S.G. App. C, amend. 788.



1
    April 26, 2017, this case was transferred to the undersigned.
       On August 23, 2018, Eichel filed the instant motion pursuant to 18 U.S.C. § 3582(c)(2).

This statute allows the Court to reduce a defendant’s sentence if the applicable Sentencing

Guidelines range is lowered by the Sentencing Commission while the defendant is serving his or

her term of imprisonment. Eichel seeks a reduction in his sentence based upon Amendment 782’s

two-level reduction to the Drug Quantity Table in Sentencing Guideline 2D1.1 and Hughes v.

United States, 138 S. Ct. 1765, 1773-1774 (2018). The Government opposes the motion on several

grounds – specifically, that Hughes is inapplicable; Eichel has waived his argument; and the

requested relief is, in whole or part, precluded by a mandatory minimum sentence.

       Here, Eichel has expressly waived his right to pursue relief under § 3582(c). “It is well

settled that a defendant in a criminal case may waive any right, even a constitutional right, by

means of a plea agreement.” United States v. Meriweather, No. 3:11-cr-00239, 2018 WL 6330392,

at *2 (M.D. Tenn. Dec. 4, 2018) (quoting Davila v. United States, 258 F.3d 448, 451 (6th Cir.

2001)); see also Rivers v. United States, No. 3:11 CR 194-13, 2018 WL 4333969, at *3 (M.D.

Tenn. Sept. 11, 2018) (“It is ‘well established’ that a criminal defendant can waive any statutory

or constitutional right ‘in a plea agreement with the government so long as the defendant’s waiver

is both knowing and voluntary’ unless the defendant alleges involuntariness, prosecutorial

misconduct, or ineffective assistance of counsel.”) (citations omitted). More specifically, “[t]he

Court of Appeals for the Sixth Circuit repeatedly has found that a defendant may waive the right

to challenge his or her sentence under § 3582(c).” Meriweather, 2018 WL 6330392, at *2 (citing

United States v. Clardy, 877 F.3d 228, 231 (6th Cir. 2017) (“[W]here a waiver provision in a valid

plea agreement specifically forbids a defendant from challenging his sentence under § 3582(c), he

cannot challenge his sentence under § 3582(c).”); United States v. Ellison, 664 F. App’x 507, 509

(6th Cir. 2016) (holding that the appeal waiver in the defendant’s plea agreement barred a §



                                                2
3582(c)(2) motion when the agreement explicitly waived the right to appeal pursuant to § 3582(c)).

The Court of Appeals twice has considered and affirmed the vitality of a provision in which a

defendant “knowingly waive[d] the right to challenge the agreed sentence in any collateral attack,

including . . . a motion brought pursuant to . . . 18 U.S.C. § 3582(c).” See United States v. Shelton,

673 F. App’x 524, 525 (6th Cir. 2017); United States v. Bryant, 663 F. App’x 420, 422 (6th Cir.

2016). Courts in this district have continued to so hold even after Hughes. See Meriweather, 2018

WL 6330392, at *3; Rivers, 2018 WL 4333969, at *3-4.

        The waiver provision in Eichel’s plea agreement is the exact same as the waiver provision

in Bryant, Sheldon, and Meriweather – a provision the Sixth Circuit has found “could not be

clearer.” Bryant, 663 F. App’x at 422. Specifically, Eichel “knowingly waive[d] the right to

challenge [his sentence] in any collateral attack, including . . . a motion brought pursuant to . . . 18

U.S.C. § 3582(c).” (Doc. No. 88 at 11.) Eichel does not make any arguments related to

involuntariness, prosecutorial misconduct, or ineffective assistance, and he has never claimed that

his waiver was other than knowing and voluntary. Thus, the Court does not have the authority to

grant Eichel’s §3582(c) motion because Eichel explicitly waived the right to challenge his sentence

under § 3582 in his plea agreement. See Meriweather, 2018 WL 6330392, at *3; Rivers, 2018 WL

4333969, at *3-4; see also, e.g., United States v. Sharp, No. 2:13 CR 34(06), 2016 WL 2354872,

at *2 (E.D. Tenn. May 4, 2016) (enforcing defendant’s waiver of right to file a § 3582(c) motion

pursuant to a sentencing agreement entered into voluntarily). Accordingly, the Court cannot apply

Hughes to grant Eichel relief. 2 Meriweather, 2018 WL 6330392, at *3.



2
  As Judge Trauger noted in Meriweather, Justice Sotomayor’s concurring opinion in Hughes
bolsters this conclusion. Justice Sotomayor wrote that “[t]he Government may well be able to limit
the frustrating effects of today’s decision in the long run. Going forward, it presumably can add a
provision to every Type-C agreement in which the defendant agrees to waive any right to seek a
sentence reduction following future Guidelines amendments.” Hughes, 138 S. Ct. at 1783
                                                   3
       Eichel argues that the outcome here should be different because the defendant in Williams,

whose § 3582(c) motion was remanded by the Court of Appeals for reconsideration in light of

Hughes, had a “similar appeal waiver.” (Doc. No. 415 at 4.) However, the waiver in Williams is

distinguishable. It contained no explicit reference to § 3582(c) motions and only waived

“collaterally attack[ing] the defendant’s convictions(s) and/or resulting sentence.” United States

v. Williams (E.D. Tenn. Case 2:13-cr-00034-JRG-MCLC, Doc. No. 330 at 9.) The Court of

Appeals has explained that “a collateral attack is normally an attempt to overturn a sentence by

filing a new lawsuit rather than by a direct appeal,” and thus “[m]otions under § 2255 and § 2241

– both of which allow courts to overturn sentences – are commonly referred to as collateral attacks;

motions under § 3582(c) – which merely allows courts to reduce sentences – are not.” Clardy, 877

F.3d at 230 (citing United States v. Goodloe, 388 F. App’x 500, 503 (6th Cir. 2010)). Accordingly,

there is no indication that the Court of Appeals intended Williams to suggest that Hughes trumps

an explicit § 3582(c) waiver provision.

       For these reasons, Eichel’s motion for reduction of sentence under § 3582(c) and

amendment 782 (Doc. No. 387) is DENIED.

       IT IS SO ORDERED.




                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




(Sotomayor, concurring). “This language supports the court’s decision today that [Eichel] waived
his right to file a § 3582 motion, even after Hughes.” Meriweather, 2018 WL 6330392, at *3 n.1.
                                                 4
